        Case 3:18-cv-02143-MO         Document 21      Filed 05/24/19     Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION


RAJAA ALQUDAH,

              Plaintiff,                                                No. 3:18-cv-02143-MO
       V.
                                                                                  JUDGMENT
WELLS FARGO BANK, N.A.,

              Defendant.




MOSMAN,J.,

       Based upon the Order of the Court [20] following oral argument, it is hereby ordered and

adjudged that Plaintiff's Complaint [1] is DISMISSED with prejudice.


       DATED this TI_ day of May, 2019.

                                                          M~
                                                          MICHAfilW.MOSN
                                                          Chief United States District Judge




I-JUDGMENT
